DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant filed an amendment filed on 3/3/2022.  Claims 1, 6, 15, 29, and 34 have been amended by the Applicant.  Claims 1-15, 17, 27, 29, 31, and 34 have been examined.  This action is Final.

Response to Amendments
Applicant’s arguments in the instant amendment, filed on 3/3/2022, with respect to limitations listed below, have been fully considered but they are not persuasive. 
Applicant Argues: The prior art of Nunn does not disclose “initiate a display recorder module configured to capture, during the browser sign-in session via a user device display, an authentication success rendering comprising visual authentication indicia; and in response to capturing the authentication success rendering comprising the visual authentication indicia, launch, utilizing a recorded authentication module, an authentication service application session” of claims 1, 15, and 29, See Remarks at page 10.
The Examiner respectfully disagrees because these arguments are not persuasive.
Claim 1 claims, “cause the apparatus to: 
 initiate a display recorder module configured to capture, during the browser sign-in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device; and in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device”; thus there are two devices- the desktop computer #16, and the mobile device #11 (Nunn: Figure 1).  Thus, the apparatus in Nunn is the desktop computer that is caused to initiate a display recorder module, that is the QR decoder application of the mobile device to capture, during the browser sign-in session via mobile device display of the mobile device, an authentication success rending includes the QR code, which is the visual authentication indicia in the mobile device display of the mobile device, and in response to capturing the authentication success rendering including the QR code in the mobile device display of the mobile device, launch, utilizing the recorded authentication module, QR code capture application which is the camera, an authenticated session at the mobile device (Nunn: col. 4, lines 1-12, and 25-34, col. 5, lines 59-61).
The Applicant has amended claims 1, 15, and 29, as follows below:
initiate a display recorder module configured to capture, during the browser sign-
in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device; and
in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device.
Thus, the claims 1, 15, and 29, claim two devices, an apparatus and user device.  Thus, based on the Examiner’s remarks above, Nunn does disclose the limitations argued by the Applicant above.
Applicant Argues: “Nunn is generally directed to secure authentication method allowing a user to automatically switch between a web application running on a desktop computer and a mobile device.” Nunn, Abstract. At the portions cited by the Office Action, Nunn states that “the web-based application generates a QR code on the desktop display encoding the user’s login
credentials” and “the user captures the QR code image with a mobile device and the device uses a QR code decoder to decode the information in the QR code image.” Nunn, col. 3, Il. 20—
25 (emphasis added). That is, as described in Nunn, the QR code—which the Office Action
allegedly correlates to the “visual authentication indicia” of independent claim 1—is displayed
on one device (i.e., a desktop) but is captured by a second device (i.e., a mobile device)”, claims 1, 15, and 29, See Remarks at pages 10-11.
	The Examiner respectfully disagrees because these arguments are not persuasive.  
Claims 1, 15, and 29 claim, initiate a display recorder module configured to capture, during the browser sign-in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device; and in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device.
The Examiner would like to point the Applicant to claim 1 for argument purposes, claim 1 claims, “cause the apparatus to: 
 initiate a display recorder module configured to capture, during the browser sign-in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device; and in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device”; thus there are two devices- the desktop computer #16, and the mobile device #11 (Nunn: Figure 1).  Thus, the apparatus in Nunn is the desktop computer that is caused to initiate a display recorder module, that is the QR decoder application of the mobile device to capture, during the browser sign-in session via mobile device display of the mobile device, an authentication success rending includes the QR code, which is the visual authentication indicia in the mobile device display of the mobile device, and in response to capturing the authentication success rendering including the QR code in the mobile device display of the mobile device, launch, utilizing the recorded authentication module, QR code capture application which is the camera, an authenticated session at the mobile device (Nunn: col. 4, lines 1-12, and 25-34, col. 5, lines 59-61).
Applicant argues: “the features of amended independent claim 1 refer to a single user device, while Nunn describes separate user devices performing different operations”.  
The Examiner respectfully disagrees because these arguments are not persuasive.  
Claim 1 claims, causes an apparatus to: the desktop application is the apparatus, and the steps of initiate…, capturing…, and launching…  are all performed by the same device, which is the mobile device, the apparatus of the desktop computer causes the steps of the initiate, capturing, and launching to take place because the QR code is first created on the desktop computer.  The display recorder module, the authentication success rendering, and the recorded authentication module all operate within the mobile device (Nunn: col. 4, lines 1-12, and 25-34, col. 5, lines 59-61).  
In conclusion, Applicant’s arguments are unpersuasive, and the rejection of claims 1-15, 17, 27, 29, 31, and 34 are maintained.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 15, 17, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (2016/0253481) in view of Nunn et al (9, 203,824).
As per claim 1, Tian discloses an apparatus configured to provide authenticated access to a service application comprising at least a processor (Tian: para. 0008, provide authenticated access to a client application (i.e. service application)), and a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor, cause the apparatus to (Tian: para. 0187, memory #1015, 120, 1025, processor #1010)): 
output, utilizing a service application module, a browser sign-in session request configured to launch a browser sign-in session associated with a browser application at a user device (Tian: para. 0011, output, utilizing a web interface (i.e. service application module), a browser sign-in session request to launch a browser sign-in session associated with the browser application at the mobile device (i.e. user device).
Tian does not explicitly disclose initiate a display recorder module configured to capture, during the browser sign-in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device; and in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device.
 However, analogous art of Nunn discloses initiate a display recorder module configured to capture, during the browser sign-in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device (Nunn: col. 3, lines 18-27, col. 4, lines 1-12, and 25-34, col. 5, lines 59-61), capturing, by recording browser sign-in session via mobile device display, authentication success rendering comprising QR code (i.e. visual authentication indicia); and in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device (Nunn: col. 4, lines 1-12, and 25-35, col. 5, lines 59-61, capturing the authentication success rendering comprising the QR code (i.e. visual authentication indicia at the mobile device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include initiate a display recorder module configured to capture, during the browser sign-in session via a user device display of the user device, an authentication success rendering comprising visual authentication indicia in the user device display of the user device; and in response to capturing the authentication success rendering comprising the visual authentication indicia in the user device display of the user device, launch, utilizing a recorded authentication module, an authenticated service application session at the user device of Nunn with Tian, the motivation is that parallel migration and simultaneous support of both desktop and mobile applications allows workers to continue utilizing an application on their mobile device even after leaving their desktop environment (Nunn: col. 2, lines 60-66).
As per claim 2, Tian and Nunn disclose the apparatus of claim 1. Tian further discloses wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: present, utilizing the service application module, a service application sign-in prompt interface for rendering via the user device display (Tian: para. 0009, web interface (i.e. service application module), a service application sign-in prompt (i.e. login) for rending via the display); and receive, utilizing the service application module, a service application sign-in request in response to user engagement with the service application sign-in prompt interface (Tian: para. 0094, service application module (i.e. web interface), a browser sign in request in response to user with the browser application sign-in (i.e. login) prompt). 
As per claim 3, Tian and Nunn disclose the apparatus of claim 1.  Nunn further discloses wherein the computer coded instructions configured to cause the apparatus to launch the authenticated service application session further comprises computer coded instructions configured to (Nunn: col. 3, lines 29-34, browser application (i.e. authenticates service application session) being launched), when executed by the processor, cause the apparatus to: parse, utilizing the recorded authentication module and utilizing a visual indicia decoder (Nunn: col. 3, lines 18-27, col. 4, lines 25-33, parse, QR code decoder (i.e. visual indicia decoder), the authentication success rendering to identify the visual authentication indicia; decode, utilizing the recorded authentication module and utilizing the visual indicia decoder (Nunn: col. 3, lines 18-27, and col. 4, lines 7-9, QR code decoder (i.e. visual indicia decoder), and states recording the recorded authentication module is the camera), the visual authentication indicia to identify user authentication data; and execute, utilizing the recorded authentication module, a service application sign-in protocol using the user authentication data to launch the authenticated service application session (Nunn: col. 3, lines 18-27, col. 4, lines 29-34, visual authentication indicia (i.e. QR code) to identify credentials (i.e. user’s login credentials), and to execute utilizing camera (i.e. recorded authentication module) a service application (i.e.  web-based application protocol) using the credentials to launch the authenticated service application session). 
Same motivation as claim 1 above.
As per claim 4, Tian and Nunn disclose the apparatus of claim 3.
Nunn further discloses wherein the computer coded instructions configured to cause the apparatus to launch the authenticated service application session further comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to (Nunn: col. 3, lines 29-34, browser application(i.e. authenticates service application session) being launched): configure, utilizing the recorded authentication module, the authenticated service application session to authenticate service requests made during the authenticated service application session using the user authentication data (Nunn: col. 3, lines 18-27, col. 4, lines 29-34, to execute utilizing camera (i.e. recorded authentication module) to record session variables and logon credentials (i.e. user authentication data).
Same motivation as claim 1. 
As per claim 5, Tian and Nunn disclose the apparatus of claim 3.  Nunn further discloses wherein the computer coded instructions configured to cause the apparatus to launch the authenticated service application session further comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to (Nunn: col. 3, lines 29-34, browser application(i.e. authenticates service application session) being launched): configure, utilizing the recorded authentication module, the authenticated service application session such that service requests made during the authenticated service application session are associated with an authenticated service application user account using the user authentication data (Nunn: col. 3, lines 18-27, col. 4, lines 29-34, to execute utilizing camera (i.e. recorded authentication module) to record session variables and logon credentials (i.e. user authentication data). 
Same motivation as claim 1.
As per claim 8, Tian and Nunn disclose the apparatus of claim 3.
Nunn further discloses wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: identify, utilizing the recorded authentication module, a visual indicia type associated with the visual authentication indicia (Nunn: col. 4, lines 7-9, recorder authentication module (i.e. camera), a visual indicia type (i.e. image) associated with the QR code (i.e. visual authentication indicia); and identify, utilizing the recorded authentication module, the visual indicia decoder associated with the visual indicia type (Nunn: col. 3, lines 24-25, and col. 4, lines 25-29, recorder authentication module (i.e. camera), the QR decoder associated with the image (i.e. visual indicia type)). 
Same motivation as claim 1.
As per claim 9, Tian and Nunn disclose the apparatus of claim 1.
            Tian further discloses wherein the browser sign-in session request is further configured to cause the browser application to prompt interaction with a credentials manager (Tian: para. 0095, browser sign-in session request cause the browser application to prompt interaction with the content management system (i.e. credentials manager). 
            As per claim 10, Tian and Nunn disclose the apparatus of claim 3.
            Nunn further discloses wherein the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module and utilizing the visual indicia decoder, the authentication success rendering to identify the visual authentication indicia comprises computer coded instructions that, when executed by the processor decoder (i.e. Nunn: col. 3, lines 18-27, col. 4, lines 25-33, parse, QR code decoder (i.e. visual indicia decoder), cause the apparatus to parse, utilizing the recorded authentication module and utilizing the visual indicia decoder, the authentication success rendering to identify the visual authentication indicia from a plurality of visual authentication indicia renderings presented in a repeated manner session (Nunn: col. 3, lines 18-27, col. 4, lines 29-34,  parse, recorder authentication module (i.e. camera) and utilizing QR code decoder, authentication success (i.e. credentials) rendering the QR code). 
Same motivation as claim 1.
            As per claim 11, Tian and Nunn disclose the apparatus of claim 1.
Nunn further discloses wherein the visual authentication indicia identifies at least one authentication data cache location storing user authentication data (Nunn: col. 5, lines 39-44, QR code (i.e. visual authentication indicia) has an array (i.e. cache location) storing credentials). 
Same motivation as claim 1.

As per claims 15 and 29, rejected under similar scope as claim 1. 
As per claims 17 and 31, rejected under similar scope as claim 3. 
Claims 6-7, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (2016/0253481) in view of Nunn et al (9, 203,824), and further in view of Venkat et al. (9,887,992).
            As per claim 6, Tian and Nunn disclose the apparatus of claim 3.
            Tian does not explicitly disclose wherein the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module, the authentication success rendering to identify the visual authentication indicia  comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to: parse, utilizing the recorded authentication module and the visual indicia decoder, the authentication success rendering to identify a first visual authentication indicia portion associated with a first visual authentication indicia rendering; parse, utilizing the recorded authentication module and the visual indicia decoder.
	Nunn discloses wherein the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module, the authentication success rendering to identify the visual authentication indicia (Nunn: col. 3, lines 18-27, and col. 4, lines 7-9, QR code decoder (i.e. visual indicia decoder), and states recording the recorded authentication module is the camera)comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to: parse, utilizing the recorded authentication module and the visual indicia decoder (Nunn: col. 3, lines 18-27, col. 4, lines 25-33, parse, QR code decoder (i.e. visual indicia decoder), the authentication success rendering to identify a first visual authentication indicia portion associated with a first visual authentication indicia rendering; parse, utilizing the recorded authentication module and the visual indicia decoder (Nunn: col. 4, lines 25-35, capturing the authentication success rendering comprising the QR code (i.e. visual authentication indicia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module, the authentication success rendering to identify the visual authentication indicia  comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to: parse, utilizing the recorded authentication module and the visual indicia decoder, the authentication success rendering to identify a first visual authentication indicia portion associated with a first visual authentication indicia rendering; parse, utilizing the recorded authentication module and the visual indicia decoder of Nunn with Tian, the motivation is that parallel migration and simultaneous support of both desktop and mobile applications allows workers to continue utilizing an application on their mobile device even after leaving their desktop environment (Nunn: col. 2, lines 60-66).
            Tian and Nunn does not explicitly disclose the authentication success rendering to identify a second visual authentication indicia portion associated with a second visual authentication indicia rendering; and identify the visual authentication indicia using the first visual authentication indicia portion and the second visual authentication indicia portion.
However, analogous art of Venkat et al. disclose the authentication success rendering to identify a second visual authentication indicia portion associated with a second visual authentication indicia rendering; and identify the visual authentication indicia using the first visual authentication indicia portion and the second visual authentication indicia portion (Venkat: col. 29, lines 42-56, and col. 30, lines 48-65, authentication success rendering to identify a second visual authentication indicia (i.e. QR code or bar code), and first visual authentication indicia (i.e. QR code)), first visual authentication indicia portion (i.e. first image), and second visual authentication indicia portion (i.e. second image)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the authentication success rendering to identify a second visual authentication indicia portion associated with a second visual authentication indicia rendering; and identify the visual authentication indicia using the first visual authentication indicia portion and second visual authentication indicia portion of Venkat with Tian and Nunn, the motivation is this system/method insures that the authentication session is secured (Venkat: col. 29, lines 60-62). 

As per claim 7, Tian and Nunn disclose the apparatus of claim 3.
           Tian does not explicitly disclose wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: capture, utilizing the display recorder module, a first authentication success rendering comprising a first visual authentication indicia rendering; and capture, utilizing the display recorder module, the authentication success rendering to identify the visual authentication indicia comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to: parse, utilizing the recorded authentication module and the visual indicia decoder, the first authentication success rendering to identify the first visual authentication indicia rendering; parse, utilizing the recorded authentication module and the visual indicia decoder. 
	Nunn discloses wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: capture, utilizing the display recorder module, a first authentication success rendering comprising a first visual authentication indicia rendering (Nunn: col. 3, lines 18-27, and col. 4, lines 7-9, display recorder module (i.e. camera) a first authentication success rending comprising a QR code (i.e. first visual authentication indicia); and capture, utilizing the display recorder module, the authentication success rendering to identify the visual authentication indicia comprises computer coded instructions configured to , when executed by the processor, cause the apparatus to (Nunn: col. 3, lines 18-27, and col. 4, lines 7-9, display recorder module (i.e. camera), the authentication success rending to identify the visual authentication indicia (i.e. image)): parse, utilizing the recorded authentication module and the visual indicia decoder, the first authentication success rendering to identify the first visual authentication indicia rendering; parse, utilizing the recorded authentication module and the visual indicia decoder (Nunn: col. 3, lines 18-27, col. 4, lines 29-34,  parse, recorder authentication module (i.e. camera) and utilizing QR code decoder, authentication success (i.e. credentials) rendering the QR code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: capture, utilizing the display recorder module, a first authentication success rendering comprising a first visual authentication indicia rendering; and capture, utilizing the display recorder module, the authentication success rendering to identify the visual authentication indicia comprises computer coded instructions configured to, when executed by the processor, cause the apparatus to: parse, utilizing the recorded authentication module and the visual indicia decoder, the first authentication success rendering to identify the first visual authentication indicia rendering; parse, utilizing the recorded authentication module and the visual indicia decoder of Nunn with Tian, the motivation is that parallel migration and simultaneous support of both desktop and mobile applications allows workers to continue utilizing an application on their mobile device even after leaving their desktop environment (Nunn: col. 2, lines 60-66).
           Tian and Nunn do not explicitly disclose a second authentication success rendering comprising a second visual authentication indicia rendering, wherein the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module and utilizing the visual indicia decoder the second authentication success rendering to identify the second visual authentication indicia rendering; and identify the visual authentication indicia using the first visual authentication indicia rendering and the second visual authentication indicia rendering. 
	Venkat discloses a second authentication success rendering comprising a second visual authentication indicia rendering (Venkat: col. 31, lines 4-24, col. 32, lines 22-41, second visual authentication indicia (i.e. QR code or second image), wherein the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module and utilizing the visual indicia decoder the second authentication success rendering to identify the second visual authentication indicia rendering (Venkat: col. 30, lines 47-64, col. 31, lines 4-24, col. 32, lines 22-41, parsing, uses a camera and utilizing a visual decoder to render the second image (i.e. second visual authentication indicia); and identify the visual authentication indicia using the first visual authentication indicia rendering and the second visual authentication indicia rendering (Venkat: col. 29, lines 42-56, and col. 30, lines 48-65, authentication success rendering to identify a second visual authentication indicia (i.e. QR code or bar code), and first visual authentication indicia (i.e. QR code)), first visual authentication indicia (i.e. first image), and second visual authentication indicia  (i.e. second image)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second authentication success rendering comprising a second visual authentication indicia rendering, wherein the computer coded instructions configured to cause the apparatus to parse, utilizing the recorded authentication module and utilizing the visual indicia decoder the second authentication success rendering to identify the second visual authentication indicia rendering; and identify the visual authentication indicia using the first visual authentication indicia rendering and the second visual authentication indicia rendering of Venkat with Tian and Nunn, the motivation is this system/method insures that the authentication session is secured (Venkat: col. 29, lines 60-62). 
	
As per claim 34, rejected under similar scope as claim 6 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (2016/0253481) in view of Nunn et al (9, 203,824), and further in view of Broderick et al (11,043,190).
As per claim 12, Tian and Nunn disclose the apparatus of claim 1.
Tian and Nunn do not explicitly disclose wherein the visual authentication indicia encodes an authentication token. 
However, in analogous art of Broderick discloses wherein the visual authentication indicia encodes an authentication token (Broderick: col. 4, lines 11-16, QR code (i.e. visual authentication indicia) encodes a token (i.e. security token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the visual authentication indicia encodes an authentication token of Broderick with Tian and Nunn, the motivation is that this is an efficient security measure  that helps maintain security (Broderick: col. 4, lines 11-13).


Claims 13-14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (2016/0253481) in view of Nunn et al (9, 203,824), and further in view of Pogrebisky et al. (5,958,008).
             As per claim 13, Tian and Nunn disclose the apparatus of claim 1.
           Tian and Nunn do not explicitly disclose wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: detect, utilizing an abandonment detection module, a session abandonment event associated with the browser sign-in session; and terminate capture by the display recorder module. 
Pogrebisky discloses wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: detect, utilizing an abandonment detection module, a session abandonment event associated with the browser sign-in session; and terminate capture by the display recorder module (Pogrebisky: col. 3, lines 44-53, detecting a user terminating a session, and terminating the recording).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: detect, utilizing an abandonment detection module, a session abandonment event associated with the browser sign-in session; and terminate capture by the display recorder module of Pogrebisky with Tian and Nunn, the motivation is that this is an efficient method that insures the recording of a session ceases when a user terminates the session (Pogrebisky: col. 3, lines 44-53).



As per claim 14, Tian and Nunn disclose the apparatus of claim 1.  
          Nunn further discloses wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: a timeout value; track, a recording time associated with the display recorder module; determine, the recording time exceeded the timeout value (Nunn: col. 6, lines 4-13, time element recorded (i.e. recording time) exceeded timeout value (i.e. more than 60 seconds)). 
          Tian nor Nunn explicitly disclose identify, utilizing an abandonment detection; and terminate capture by the display recorder module. 
          However, analogous art of Pogrebisky discloses identify, utilizing an abandonment detection; and terminate capture by the display recorder module (Pogrebisky: col. 3, lines 44-53, detecting a user terminating a session, and terminating the recording).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identify, utilizing an abandonment detection; and terminate capture by the display recorder module of Pogrebisky with Tian and Nunn, the motivation is that this is an efficient method that insures the recording of a session ceases when a user terminates the session (Pogrebisky: col. 3, lines 44-53)

 	As per claim 27, Tian and Nunn disclose the computer-implemented method of claim 15.  
 	Tian and Nunn do not explicitly disclose further comprising: detecting, utilizing an abandonment detection module, a session abandonment event associated with the browser sign-in session; and terminating capture by the display recorder module.
     	However, analogous art of Pogrebisky discloses detecting, utilizing an abandonment detection module, a session abandonment event associated with the browser sign-in session; and terminating capture by the display recorder module (Pogrebisky: col. 3, lines 44-53, detecting a user terminating a session, and terminating the recording).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting, utilizing an abandonment detection module, a session abandonment event associated with the browser sign-in session; and terminating capture by the display recorder module of Pogrebisky with Tian and Nunn, the motivation is that this is an efficient method that insures the recording of a session ceases when a user terminates the session (Pogrebisky: col. 3, lines 44-53).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7/18/2022


 /J.E.J/ Examiner, Art Unit 2439      


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439